Plaintiff in error, hereinafter called defendant, was convicted in the county court of Oklahoma county of having the illegal possession of whisky, and was sentenced to pay a fine of $250 and to serve a term of 90 days in the county jail.
The contention is that the evidence is insufficient to sustain the judgment and that the punishment assessed is excessive. Without any lengthy recital, the evidence is that certain officers, with a search warrant, found a quantity of whisky concealed on a vacant lot immediately across the street from the place of residence of defendant. There was ample evidence showing defendant's connection *Page 182 
with the vacant lot, that taxicabs and other cars would go to the premises, and that defendant would cross the street and procure a jar and bring it to the occupants of the car. It is admitted by the defendant that he had heretofore been convicted in the federal court of having possession of a still. Under the entire testimony we are satisfied of defendant's guilt.
The case is affirmed.